Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered. Applicant has amended the claims to include the feature “of an encapsulating composition” and “of the encapsulating composition”.  Applicant’s arguments are primarily based upon Applicnat’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 8-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 2020/0043997 A1)(“Sonoda”) in view of Wu et al (US 2019/0372055 A1)(“Wu”).
Sonada discloses a method for making an organic electronic device  in which printed patterns are formed with an encapsulating composition on a substrate, as Sonoda discloses and organic electroluminescent device (EL device)  forming method (Abstract), the device having an encapsulating 
Forming two or more primary printed patterns extended in one direction and a predetermined pitch, as Sonoda discloses layer 25 in a direction  (para.0045- 0046 and Fig. 2), Fig. 2 shows that the spacing is predetermined, as the spacing is the result of the settings such as width of nozzels of the inkjet and the rate of movement of the substrate, and 
Forming printed patterns extended in one direction alternately disposed with the primary printed patterns, as Sonoda discloses layer 26 (para. 0042 and 0046 and Fig.2).
Sonada is silent with respect to the printed patterns being of an encapsulating composition.
Wu, in the same field of endeavor of OLED display and forming  OLED material by printing, discloses (Abstract and para. 0107), discloses forming dielectric bank structures and forming insulation  to define apertures (para. 0082), the apertures extend in a first and a second direction (Fig. 1(d)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement made by Wu with the method disclosed by Sonoda in order to obtain the benefit of ease of manufacture to improve image quality  disclosed by Wu (Wu, para. 0003).
Re claim 3:  Sonoda discloses inkjet printing (para. 0003).
Re claim 8:  Sonoda discloses forming a first electrode    24  (para. 0039 and Fig. 1)  an organic layer on the first electrode including a light emitting layer  26 (para. 0040 and Fig. 1) , a second electrode 27 on the organic layer  (para. 0052 and Fig.1)  and an encapsulation layer 29 with inkjet printing method   (para. 0061 and Fig. 1) .
Re claim 9:  Sonoda  discloses an inorganic protection layer 28 on the second electrode 27 (para. 0068 and Fig. 1).
Re claim 10:  Sonoda discloses an inorganic layer 30 on the organic layer 29 )(pra. 0079-0080).

Re claim 12:  Sonoda discloses the organic layer 29 includes acrylic groups or imide groups, (para. 0035), which is a disclosure of curable functional groups.
Re claim 19:  Sonoda discloses an EL device (para. 0013 and Fig. 1).


Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  and of Wu et al (US 2019/0372055 A1)(“Wu”) as applied to claim 1 above, and further in view of Ito et al (US 2004/0009303 A1)(“Ito”) and of Minoura et al (US 2011/0254440 A1)(“Minoura”).
Sonoda in view of Wu discloses the limitations of claim 1 as stated above.  Sonada in view of Wu  is silent with respect to the recited width of the printed pattern.
Ito, in the same field of endeavor of droplet forming of patterns in EL devices (para. 0086), discloses the pitch between the nozzles determines the width of the droplets on the substrate (para. 0257).
Minoura, in the same field of endeavor of organic electroluminescent devices (Abstract) formed by dispensing such as by inkjet method (para. 0038), discloses the light emission portions may be about 2mm (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dimensions of the EL devices in the recited range because Ito discloses that the dimensions can be set by the settings of the nozzles and the rate of motion of the substrate, and Minoura discloses dimensions close to the recited dimensions of the light emitting layer portions, and therefore the recited range is obvious (MPEP 2144.05).

Re claim 6:  The combination of Sonoda and of Wu and  Ito and Minoura discloses planarization of the layers, as Ito discloses performing planarization of the layers (para. 0172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed planarization as disclosed by Ito in the method disclosed by Sonada in order to avoid affecting the emitted light path.
Re claim 7:  The combination of Sonada and of Wu and  Ito and Minoura discloses uv light irradiationof the ink formed layers, as Sonada discloses curing the layers (para. 0100, 0103, and 0115) and Ito discloses curing by UV light (para. 0155).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined UV curing as disclosed by Ito with the curing disclosed by Sonada  in order to have the advantage of lower temperature.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  and of Wu et al (US 2019/0372055 A1)(“Wu”) as applied to claim 1 above, and further in view of Vega et al (US 2006/0164489 A1)(“Vega”).
Sonoda in view of Wu in view of Wu discloses the limitations of claim 1 as stated above.  Sonada in view of Wu is silent with respect to the recited range of resolution.
Vega, in the same filed of endeavor of inkjet printing of inks (Abstract), discloses that the state of the art range overlaps the recited range (para. 0014), therefore the recited range is obvious (MPEP 2144.05).
.

Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  and of Wu et al (US 2019/0372055 A1)(“Wu”) as applied to claim 11 above, and further in view of Tan et al (US 2018/0197927 A1)(“Tan”).
Sonada in view of Wu discloses the limitations of claim 11 as stated above.  Sonada in view of Wu  is silent with respect to the recited compounds and proportions.
Tan, in the same field of endeavor of ink jet formulations for OLED (Abstract and para. 0007), discloses a formulation which includes surfactants, photoinitiators, photosensitizers (para. 0046) vinyl ethers, and compounds having polycyclic groups (claim 37 and claim 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the formulation disclosed by Tan with the method disclosed by Sonoda in view of  Wu in order to obtain the advantage of facility of processing disclosed by Tan (Tan, para. 0012).
With respect to the proportions of the components of the formulation , it is within the ordinary skill in the art to determine the proportions by routine optimization (MPE P2144.05(II)).
Re claim 16:  Sonada in view of Wu and of  Tan discloses a surfactant, as stated above in the rejection of claim 13.
Re claim 17:  Sonada in view of Wu and of Tan discloses a photoinitiator as stated above in the rejection of claim 13.
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by  Sonoda et al (US 2020/0043997 A1)(“Sonoda”) in  view of Wu et al (US 2019/0372055 A1)(“Wu”) as applied to claim 11 above, and further in view of Tan et al (US 2018/0197927 A1)(“Tan”) as applied to claim 13 above, and further in view of Tanaka et al (US 2018/0009775 A1)(“Tanaka”).
Sonoda in view of Wu and  Tan discloses the limitations of claim 13 as stated above.  Sonoda in view of Wu and Tan is silent with respect to oxetane group.
Tanaka, in the same field of endeavor of insulating layers for electroluminescent displays (Abstract), discloses that a layer including oxetane are preferred (para. 0115 and 0117), for their properties as a protection layer for OLED (para. 0005-0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Tanaka with the method disclosed by Sonoda in view of Wu and  Tan in order to obtain the improved properties disclosed by Tanaka.
Re claim 15:  Sonoda in view of Wu and Tan and Tanaka is silent with respect to the recited proportions of the compounds.  With respect to the proportions of the components of the formulation , it is within the ordinary skill in the art to determine the proportions by routine optimization (MPE P2144.05(II)).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895